UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): January 15, 2008 FUND.COM INC. (Exact name of registrant as specified in its charter) Delaware 333-121764 30-0284778 (State or other jurisdiction ofIncorporation) (Commission File Number) (IRS Employer Identification No.) 14 Wall Street, 20th Floor, New York, New York 10005 (Address of Principal Executive Offices) (212)618-1633 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) On January 15, 2008,Fund.com Inc. (“Fund”) merged (the “Merger”) with and into Eastern Services Holdings, Inc. (“Eastern”) pursuant to an Agreement and Plan of Merger, dated as of January 15, 2008 (the “Agreement”).Following the consummation of the Merger, on January 17, 2008, we filed with the Securities and Exchange Commission (the “SEC”) a Current Report on Form 8-K (the “Form 8-K”).In connection with the Merger, our name was changed to Fund.com and we succeeded to the business of Fund.com as our sole line of business. On March28, 2008, we filed with the SEC an Annual Report on Form 10-KSB for the fiscal year endedDecember 31, 2007, which relates primarily to the business and operationsof Eastern prior to the Merger. We are filing this amendment to the Form 8-K in order to include a Management’s Discussion and Analysis or Plan of Operation ofFund as of, and forthe year ended, December 31, 2007, as well as financial statements and related notes for such period and pro forma financial statements as of, and for the year ended, December 31, 2007. We are also filing this amendment toupdate the information furnished in Items 9, 10, 11 and 12 of the Form 8-K. Item 2.01 Completion of Acquisition or Disposition of Assets The Management’s Discussion and Analysis or Plan of Operation section contained in Item 2.01 of the Form 8-K is hereby amended and restated in its entirety as follows: Management’s Discussion and Analysis or Plan of Operations. Management’s Discussion and Analysis or Plan of Operations contains various forward-looking statements, which consist of any statement other than a recitation of historical fact and can be identified by the use of forward-looking terminology such as “may,” “expect,” “anticipate,” “estimate,” “continue” or the negative thereof or other variations thereon or comparable terminology. The reader is cautioned that all forward-looking statements are speculative, and there are certain risks and uncertainties that could cause actual events or results to differ from those referred to in such forward-looking statements. Management’s Discussion And Analysis Or Plan of Operations In the quarter ending December 31, 2007, we completed the sale of equity securities totaling aggregate gross proceeds of $30,700,000. The proceeds were used to execute the initial phase of our business plan, which included the acquisition of certain intellectual property consisting primarily of our domain names and also the funding of Fund.com Capital Inc., a wholly owned subsidiary of Fund.com Managed Products, Inc. which, in turn, is wholly owned by Fund.com Inc. We capitalized Fund.com Capital Inc. with $20,000,000 from proceeds generated from our equity placements.On November 9, 2007, Fund.com Capital Inc., entered into a $20,000,000 certificate of deposit with the Global Bank of Commerce, an Antigua-based financial institution affiliated with one of our stockholders.Initially the deposit is credited with earned interest at 5% per annum for a term of three years, and subject to the receipt of approval from the bank’s regulators, the fixed interest rate will be amended to provide for a variable rate of return..In the future,the bank may determine the variable interest rate based on an index published by EQUITIES Magazine, and that, on that basis, Fund.com Capital Inc. would receive a monthly credit to its term deposit in an amount equal to the increase or decrease in the published index. The term deposit would not be debited for decreases in the index for cumulative amounts that would result in the term deposit account being worth less than the initial deposit amount.Subject to receipt of any necessary approvals from Global Bank of Commerce (which it has no obligation to provide), we may use all or a portion of this $20,000,000 to fund one or more control investments. 1 We believe that Fund.com Capital Inc. is sufficiently capitalized to demonstrate the efficacy of index-linked structured products that are benchmarked to our published indexes and are designed to provide favorable risk adjusted returns.We believe that by investing in a structured product that is benchmarked to an index published by EQUITIES Magazine, we are able to gather actual statistical and investment data useful in further developing our business plan.In this regard, we believe that actual results are highly preferable to pro forma results or ‘back-tested’ results, which are commonly discounted by the investment community, and we believe that the investment will serve to develop an auditable track record.This track record would assist Fund.com Capital Inc. in the future should Fund.com Capital Inc. seek to develop a registered investment product or other product available for sale to third parties.No decision has been taken to develop such a product or to register such a product with the Securities and Exchange Commission. Our plan of operations will also consist of licensing our content to third parties.We intend for our content to include proprietary indexes that we intend to publish, as well as associated service marks and trademarks.Third party product providers, like banks and asset management companies, license a range of indexes from our competitors, such as the Russell 2000 from the Frank Russell Companies or the S&P 500 from Standard and Poors/McGraw Hill.We plan similar business arrangements to license our indexes in return for the payment of licensing fees.We intend that the license fees will be charged based on a percentage of assets benchmarked to our indexes.Therefore, we believe our success in generating license fees will be substantially dependent in structuring the index-linked products and the successful sale of those products to investors.We will have no direct participation in the creation of such products.Our plan is to initially license our index on a non-exclusive basis to a third party provider that is offering variable rate index-linked bonds maturing on the twelfth anniversary of their issuance.We believe that this represents long term recurring license income to us should our licensee be successful in marketing its index-linked bonds.This is an arrangement that we believe is consistent with our intended plan of operations. In addition to our index publishing business, our plan of operation is to invest in the further development of our websites. This will include certain capital expenditures for technology, content and database management, including certain online advertising systems and affiliate marketing systems that management believes will assist in executing its customer acquisition business plan. Our websites are anticipated to evolve over time as we introduce new content and features and generally seek to improve the customer experience and to improve the lead generating efficiency of the websites, consistent with our business plan. In addition to databases created from parties registering at our websites, we also intend to expand our access to targeted databases of investors that may be interested in our services or our advertising clients’ services. This is anticipated to include certain joint ventures currently in negotiations and certain database acquisitions. We currently anticipate a website with the full planned feature set accessible at www.fund.com will launch no later than third quarter 2008. Prior to that time, we will be negotiating lead and advertising arrangements with potential customers and content and sponsorship deals with potential www.fund.com spokespeople and content contributors. We anticipate that it will cost approximately $500,000 to build www.fund.com and that pre-launch marketing costs will be approximately $250,000. We intend to operate our online network and supporting systems on servers located at a secure third-party co-location facility in the New York City area. This third-party facility will be manned, and our infrastructure and network connectivity monitored continuously, on a 24 hour a day, 365 day a year basis.
